— In a proceeding to review a determination of the Town Board of the Town of Hempstead granting County Operating Corp. a permit for a gasoline service station, B. L. Rothstein, a neighboring property owner, appeals from so much of the order as dismissed his petition on the merits. The Town Board appeals from so much of the order as denies its cross motion to dismiss the petition on the ground that its approval of the application in accordance with its zoning ordinance was a legislative act which is not subject to judicial review. Order unanimously affirmed, without costs. No opinion. Present—Nolan, P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ.